United States Navy-Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                    Ramone M. WILSON
      Intelligence Specialist Second Class (E-5), U.S. Navy
                            Appellant

                         No. 201900008

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                       Decided: 15 April 2019.
                          Military Judge:
                    Captain Colleen Glaser-Allen
Sentence adjudged 27 September 2018 by a special court-martial con-
vened at Washington Navy Yard, District of Columbia, consisting of a
military judge sitting alone. Sentence approved by convening authori-
ty: reduction to E-1, to pay a fine of $5,836.95, confinement for 120
days, and a bad-conduct discharge.
                           For Appellant:
               Captain Scott F. Hallauer, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

           Before HUTCHISON, TANG, and STEPHENS,
                    Appellate Military Judges.
                    United States v. Wilson, No. 201900008


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   However, we note that in the court-martial order (CMO), the convening
authority ordered the immediate execution of the adjudged bad-conduct dis-
charge. 1 Unless an accused has waived the right to appellate review, the con-
vening authority may not order an adjudged punitive discharge executed.
Art. 71(c)(1), UCMJ; RULE FOR COURTS-MARTIAL 1113(c), MANUAL FOR
COURTS-MARTIAL, UNITED STATES (2016 ed.). In this case, the appellant nei-
ther waived nor withdrew from appellate review. Accordingly, that portion of
the CMO purporting to order the execution of the bad-conduct discharge was
a legal nullity. See United States v. Renaud, 19 M.J. 313 (C.M.A. 1985)
(summary disposition); United States v. Caver, 41 M.J. 556, 565 (N.M. Ct.
Crim. App. 1994); United States v. McGee, 30 M.J. 1086, 1088 (N.M.C.M.R.
1989).
    Although we find no prejudice from the erroneous indication that his bad-
conduct discharge had been executed as of the date of the CMO, the appellant
is entitled to have a court-martial record that correctly reflects the content of
his proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim.
App. 1998). Accordingly, the CA shall issue a corrected CMO stating “the sen-
tence is approved and, except for the bad-conduct discharge, is ordered exe-
cuted.”
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                  FOR THE COURT:




                                  RODGER A. DREW, JR.
                                  Clerk of Court




   1 The language in the convening authority’s action is “the sentence is approved
and will be executed in accordance with the UCMJ, applicable regulations, and the
terms of the pretrial agreement.” The action did not distinguish between the punitive
discharge and remainder of the adjudged sentence.


                                         2